WALLACE, JUDGE:
This claim in the sum of $392.96 for property damage to an air conditioning unit in claimant’s dwelling house which oc*187curred on May 21-23, 1979, incident to testing by employees of the respondent was filed on July 29, 1981. The applicable period of limitation prescribed by West Virginia Code, §55-2-12, is two years. West Virginia Code, §14-2-21, relating to jurisdiction of the Court, provides, in part:
“The court shall not take jurisdiction of any claim, whether accruing before or after the effective date of this article [July 1, 1967], unless notice of such claim be filed with the clerk within such period of limitation as would be applicable under the pertinent provisions of the Code of West Virginia, one thousand nine hundred thirty-one, as amended, if the claim were against a private person, firm or corporation and the constitutional immunity of the State from suit were not involved and such period of limitation may not be waived or extended.***”
Accordingly, this Court has no jurisdiction of this claim and cannot consider the same.
Claim disallowed.